Catkon, Ch. J.
delivered the opinion of the court
Oliver’s son greatly injured the person of M’Cormic by wounding him. Charles Y. Oliver, the father, agreed to pay M’Cormick three hundred dollars if he would release the son from the damages. M’Cormick executed the release in due form. M’Cormick owed Charles Y. Oliver a note of hand of thirty-seven dollars, which was to be part of the three hundred dollars, but it was not surrendered to M’Cormick, and some years afterwards Oliver sued M’Cormick on this note before a magistrate. M’Cormick defended himself on the ground of accord and satisfaction, or if this was not the proper plea, on any other applicable to the case.
It is difficult to support the defence upon the foot of accord and satisfaction. But Charles Y. Oliver, in consideration of the release, promised to pay the three hundred dollars. This promise was binding upon him, the release being a good consideration for the promise. 1 Com. Dig. A: 3 Bur. 1663: 1 Taunt. 523.
Charles Y. Oliver having become indebted to M’Cor-mick in a specific sum, the same could be set off, or if there was deducted in payment of the note an amount that covered it, Oliver only retained so much of M’Cor-mick’s money in discharge, and then payment was a good defence. We therefore think the judgment must be reversed, and the cause remanded for another trial.
Judgment reversed.